DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the dummy emission layer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that “the  dummy emission layer” be changed to “a dummy emission layer” in order to correct the deficiency. Claim 12 depends from this claim and therefore inherits its deficiencies. Appropriate action is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20220208907 (Ryu).
Concerning claim 1, Ryu discloses a display device comprising: a substrate (100) including a display area (EA), a dummy area (sEA), and a peripheral area (TA); a passivation layer (192) positioned in the display area, the dummy region, and the peripheral area of the substrate (Fig. 6); a first adhesive auxiliary layer (212+240) positioned on the passivation layer and positioned in the dummy region (Fig. 6); a dummy pixel defining layer (251, middle portion located in the sEA area of the substrate) positioned on the first adhesive auxiliary layer and including a hydrophobic material ([0084]); a second adhesive auxiliary layer (251 right-most portion in TA area of substrate) positioned on the passivation layer, positioned in the peripheral area, and including a lateral side contacting the dummy pixel defining layer (Fig. 6); a common voltage transmitter (123+183) positioned in the peripheral area; and a common electrode (230) electrically connected to the common voltage transmitter, and positioned on the second adhesive auxiliary layer and the dummy pixel defining layer.
Considering claim 20, Ryu discloses a display device comprising: a substrate (100) including a display area (EA), a dummy region (sEA), and a peripheral area (TA); a transistor (DT) positioned in a display area of the substrate (Fig. 6); a pixel electrode (211) connected to the transistor and positioned in the display area; a passivation layer (192) positioned between the transistor and the pixel electrode, and positioned in the display area, the dummy region, and the peripheral area; a pixel defining layer (250) positioned on the pixel electrode and the passivation layer and including a pixel opening; an emission layer (220) positioned in the pixel opening; a first adhesive auxiliary layer (212 +240) positioned on the passivation layer and positioned in the dummy region and the peripheral area; a dummy pixel defining layer (251) positioned on the first adhesive auxiliary layer and including a dummy pixel opening; a dummy emission layer (220) positioned in the dummy pixel opening; a second adhesive auxiliary layer (252) positioned on the passivation layer and the first adhesive auxiliary layer and contacting the dummy pixel defining layer; a common voltage transmitter (123 +183) positioned in the peripheral area; and a common electrode (230) electrically connected to the common voltage transmitter, and positioned on the second adhesive auxiliary layer, the dummy pixel defining layer, the dummy emission layer, the pixel defining layer, and the emission layer (Fig. 6).
Continuing to claim 3, Ryu discloses wherein the dummy pixel defining layer is positioned on the lateral side of the second adhesive auxiliary layer, and is not positioned on an upper side of the second adhesive auxiliary layer (Fig. 6).
Referring to claim 4, Ryu discloses wherein the dummy pixel defining layer overlaps an edge of an upper side of the second adhesive auxiliary layer (Fig. 6).
Regarding claim 8, Ryu discloses further comprising: a transistor (DT) positioned in a display area of the substrate; and a pixel electrode (211) connected to the transistor and positioned in the display area, wherein the first adhesive auxiliary layer include a same material as the pixel electrode ([0080]), and the first adhesive auxiliary layer extends to the peripheral area and is positioned below the second adhesive auxiliary layer (Fig. 6).
Pertaining to claim 9, Ryu discloses the first adhesive auxiliary layer is positioned on a same layer as the pixel electrode, and the first adhesive auxiliary layer is formed by a same process as the pixel electrode (Fig. 6 and [0077]-[0079]).
As to claim 10, Ryu discloses further comprising a pixel defining layer (250) positioned on the pixel electrode and the passivation layer and including a pixel opening, wherein the dummy pixel defining layer includes the same material as the pixel defining layer ([0084]-[0090]).
Concerning claim 11, Ryu discloses an emission layer (220) positioned in the pixel opening, wherein a dummy emission layer includes a same material as the emission layer ([0092]).
Considering claim 12, Ryu discloses wherein the emission layer is formed by a same inkjet printing process as the dummy emission layer ([0092]).
Continuing to claim 13, Ryu discloses wherein the transistor includes: a semiconductor (140) positioned on the substrate ([0069]); a gate electrode (161) overlapping the semiconductor ([0070]); and a source electrode (181) and a drain electrode (182) positioned on the gate electrode and connected to the semiconductor ([0072]), and the common voltage transmitter includes a same material as the source electrode and the drain electrode ([0072] and [0074]).
Referring to claim 14, Ryu discloses wherein the common electrode is positioned on a lateral side of the passivation layer and the lateral side of the second adhesive auxiliary layer (Fig. 6).
Regarding claim 16, Ryu discloses further comprising: a transistor (DT) positioned in a display area of the substrate; and a pixel electrode (211) connected to the transistor and positioned in the display area, wherein the first adhesive auxiliary layer extends to the display area and is positioned below the pixel electrode (Fig. 6, note that portions of first adhesive auxiliary layer are below the uppermost portions of the pixel electrode).
Pertaining to claim 17, Ryu discloses wherein the passivation layer includes a first passivation layer (191) and a second passivation layer (192) positioned on the first passivation layer he second adhesive auxiliary layer is positioned on the first passivation layer, and the second adhesive auxiliary layer is positioned on a same layer as the second passivation layer (Fig. 6). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 15, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220208907 (Ryu).
As to claims 2, 15, 18, and 21 (with claims 2 and 21 being similar in scope), Ryu discloses forming the second auxiliary layer and the dummy pixel defining layer.
Ryu does not disclose that the second adhesive auxiliary layer is made of a positive photoresist, and the dummy pixel defining layer is made of a negative photoresist.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a positive and negative photoresist for the materials of the second adhesive auxiliary layer and dummy pixel defining layer because these are known materials in the art that are suitable for use as masking layers.
Concerning claim 5, Ryu discloses an overlapping width of the dummy pixel defining layer and the second adhesive auxiliary layer (Fig. 6).
Ryu does not disclose that the overlapping width is equal to or greater than 2 µm.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. Therefore absent evidence that the claimed overlapping width is critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the optimal overlapping width for desired device functionality.
Considering claim 19, Ryu discloses wherein the passivation layer includes a first portion (192) and a second portion (191) with different thicknesses (Fig. 6), the first portion of the passivation layer is thicker than the second portion, the second adhesive auxiliary layer is positioned on a same layer as the passivation layer (Fig. 6),.
Ryu does not disclose the dummy pixel defining layer is positioned on an inclined side of a portion of the second adhesive auxiliary layer with a same thickness as the first portion of the passivation layer. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore absent evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to change the shape of the dummy pixel defining layer based on design choice.

Allowable Subject Matter

Claims 6, 7, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 22 recite the limitations an encapsulation substrate facing the substrate; and a spacer positioned between the substrate and the encapsulation substrate, wherein the second adhesive auxiliary layer includes the same material as the spacer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 7 depends from claim 6 and is allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	12/17/22